*578Under the circumstances disclosed in this record, we think it was improper to stay the proposed meeting of the stockholders and such stay is vacated. The petitioner, however, may inspect the books and records of Gas Construction and Service Co. Inc., as provided in the order appealed from, but such inspection shall be limited to the ten-day period beginning on the date to be fixed in the order to be settled herein. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.